DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2022.
Applicant's election with traverse of Group I, claims 1-7 and 15-18, in the reply filed on 10/14/2022 is acknowledged.  The traversal is on the grounds that the Applicant argues that the search of all the claims would not amount to a serious burden to the Examiner. This argument is found unpersuasive where examiner has provided two different inventive groups with varying CPC search areas associated therewith. Examiner provides a detailed comparison between Groups I and II, where the examiner explains that while the method of Group II is claimed as limited to reducing the risk of or ameliorating compartment syndrome for muscular compartments, the device and system claims of Group I are not so limited and could be used in a materially different process, such as a peritoneal cavity draining process (see page 2 of Restriction Requirement dated 10/3/2022). The peritoneal cavity is not a muscle cavity. Furthermore, examiner has provided for why restriction would be necessary to avoid a serious burden on examiner where examiner states in the restriction requirement “[a] search burden exists where the examiner is required to search all groups associated with the present case due to each group comprising different areas of search.”
These two different groups could not be classified together in any meaningful way. Furthermore, a requirement to search all claims would require examiner to search in at least separate areas, some of these areas outside of examiner’s own art unit. Per guidelines in MPEP §808.02, the serious burden is met by these separate classifications and different fields of search. Applicant thereafter insists that examiner did not provide for why a serious burden would result. However, examiner explicitly stated that the different areas of search, owning to the grouping’s different areas of classification, would be a serious burden on examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the core” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the compressible core”.
Claims 2-7 are similarly rejected by virtue of their dependency upon claim 1.
Claim 15 recites the limitation “the core” in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the compressible core”.
Claims 16-18 are similarly rejected by virtue of their dependency upon claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loske et al. (U.S. Publication No. 2016/0367747), hereinafter Loske.
Regarding claim 1, Loske discloses a device (balloon drain, paragraph [133]), comprising: 
a thin, elongate member (fluid-carrying element 2; the Examiner notes all structural elements cited in the claims are seen in Examiner annotated FIG. 5a below. Any additional figures will be cited otherwise.) having 
a proximal end and a distal end opposite the proximal end (see FIG. 5a), the proximal end having a coupling constructed and adapted to connect with tubing (on the proximal end, the tube can be connected fluidically via a connecting element to a negative-pressure generating system, such as a pump system, paragraph [14]); 
an outer layer (open-pore wall portion 2c) that allows liquid to flow selectively into the device (communicate fluidically, paragraph [15]); and 
a compressible core (compressible filler material 1e) within and encased by the outer layer, the core structured to allow flow of liquids and solids therethrough (secretion or body fluid is drained into a bag system. The bag system must be capable of taking on the suction and carrying it onward. This can be achieved if the bag system has a filler material, paragraph [64]). 
    PNG
    media_image1.png
    168
    499
    media_image1.png
    Greyscale

Regarding claim 2, Loske discloses the claimed invention as discussed above concerning the rejection of claim 1, and Loske further discloses wherein the outer layer (open-pore wall portion 2c) is compressible (open-pore wall portion 2c surrounds the balloon 1, which is filled with an elastically compressible filler material 1e, paragraph [133]).
Regarding claim 3, Loske discloses the claimed invention as discussed above concerning the rejection of claim 2, and Loske further discloses wherein the core (compressible filler material 1e) comprises an open-celled foam (an elastically compressible filler material 1e (for instance, an open-pore polyurethane foam), paragraph [133]).
Regarding claim 4, Loske discloses the claimed invention as discussed above concerning the rejection of claim 1, and Loske further discloses wherein the outer layer (open-pore wall portion 2c) comprises a perforated (open pores, paragraph [22]), substantially liquid impermeable material (the material that has open pores on side may be a polyurethane foam with open pores on one side and/or a film with open pores on one side, paragraph [22]; the Examiner notes polyurethane foam is known to be substantially liquid impermeable to a person of ordinary skill in the art).
Regarding claim 7, Loske discloses the claimed invention as discussed above concerning the rejection of claim 1, and Loske further discloses the device comprising one or more radio-opaque markers (open-pore material has one or more films… the film is also radiopaque, paragraph [28]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loske et al. (U.S. Publication No. 2016/0367747), hereinafter Loske.
Regarding claim 5, the embodiment of Loske seen in FIGS. 5a and 5b discloses the claimed invention as discussed above concerning the rejection of claim 1, however, the embodiment of Loske seen in FIGS. 5a and 5b does not explicitly disclose the device comprising a channel for a guide wire defined in the thin, elongate member; and a guide wire removably inserted into the channel. However, paragraph [24] teaches that “the special form of the drain to be equipped with a guide wire, which can be passed into the inner lumen of the tube and through the open-pore drain portion”.
The embodiment of Loske seen in FIGS. 1a and 1b teaches the device comprising 
a channel (inner lumen 2g and channel 1b) for a guide wire (guide wire 4) defined in the thin, elongate member (fluid-carrying element 2); and 
a guide wire removably inserted into the channel (a guide wire, which can be passed into the inner lumen of the tube and through the open-pore drain portion, paragraph [24]).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the embodiments of Loske, so that the embodiment of Fig. 5a-5b includes a guidewire situated through the inner lumen 2g so that the open-pore balloon drain can be changed/replaced by the Seldinger technique via a guide wire (paragraph [73]).  Further, Applicant may wish to note that the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 6, modified Loske teaches the claimed invention as discussed above concerning the rejection of claim 5, and the embodiment of Loske seen in FIGS. 5a and 5b further teaches wherein the channel (inner lumen 2g and channel 1b) is defined in the core (compressible filler material 1e; the Examiner notes that channel 1b is integrated to compressible filler material 1e in the way that it’s the channel which negative pressure is applied for the compression of 1e, further defining that integrated portion of the channel in the core).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loske et al. (U.S. Publication No. 2016/0367747) in further view of Wu et al. (U.S. Publication No. 2017/0128272), hereinafter Wu.
Regarding claim 15, Loske discloses a system (catheter system, paragraph [10]), comprising: 
a device (balloon drain, paragraph [133]) comprised of a thin, elongate member (fluid-carrying element 2; the Examiner notes all structural elements cited in the claims are seen in Examiner annotated FIG. 5a below. Any additional figures will be cited otherwise.) having
a proximal end and a distal end opposite the proximal end (see FIG. 5a), the proximal end having a coupling constructed and adapted to connect with tubing (on the proximal end, the tube can be connected fluidically via a connecting element to a negative-pressure generating system, such as a pump system, paragraph [14]), 
an outer layer (open-pore wall portion 2c) that allows liquid to flow selectively into the device (communicate fluidically, paragraph [15]), 
a compressible core (compressible filler material 1e) comprised of open-cell foam (an elastically compressible filler material 1e (for instance, an open-pore polyurethane foam), paragraph [133]) within and encased by the outer layer, the core structured to allow flow of liquids and solids therethrough (secretion or body fluid is drained into a bag system. The bag system must be capable of taking on the suction and carrying it onward. This can be achieved if the bag system has a filler material, paragraph [64]), and 

    PNG
    media_image1.png
    168
    499
    media_image1.png
    Greyscale

The embodiment of Loske seen in FIGS. 5a and 5b does not explicitly disclose the distal end being cuttable such that the device can be cut to a desired length, a guide wire removably positioned within the device; and a suction pump adapted to be connected to the device by the coupling to apply suction pressure to the device.
Regarding the guidewire feature, the embodiment of Loske seen in FIGS. 1a and 1b teaches a guide wire (guide wire 4) removably positioned within the device (a guide wire, which can be passed into the inner lumen of the tube and through the open-pore drain portion, paragraph [24]). The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the embodiments of Loske, so that the embodiment of FIG. 5a-5b includes a guidewire situated through the inner lumen 2g so that the open-pore balloon drain can be changed/replaced by the Seldinger technique via a guide wire (paragraph [73]).  Further, Applicant may wish to note that the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Modified Loske does not explicitly disclose the distal end being cuttable such that the device can be cut to a desired length, and a suction pump adapted to be connected to the device by the coupling to apply suction pressure to the device.
Regarding the suction pump feature, the embodiment of Loske seen in FIGS. 6a and 6b teaches a suction pump (negative-pressure generating system 30) adapted to be connected to the device (balloon catheter 20) by the coupling (On the proximal end, the tube can be connected fluidically via a connecting element to a negative-pressure generating system, such as a pump system, paragraph [14]) to apply suction pressure to the device. The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the embodiments of Loske since paragraph [133] discloses that a negative pressure is applied to the device of the embodiment of FIGS. 5a-5b, and the embodiment of FIG. 6a and 6b discloses how a negative pressure generating system can be integrated into the catheter system (paragraph [135] and FIG. 6). Further, Applicant may wish to note that the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Modified Loske does not explicitly disclose the distal end being cuttable such that the device can be cut to a desired length.
Regarding the cuttable functionality of the distal end feature, as an initial matter, the Examiner notes that the recitation of “the distal end being cuttable such that the device can be cut to a desired length” is a functional limitation and the Examiner is of the position that the distal end of the modified device of Loske is fully capable of being cuttable such that the device can be cut to a desired length. 
Nonetheless, Wu teaches a negative pressure therapy device (paragraph [82]) with tubing (tubing 3025), the distal end being cuttable such that the device can be cut to a desired length (either of or both of the dressing assembly 3010 and/or tubing 3025 can be cut to a desired length to be an appropriate size for the target treatment area, paragraph [166]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske to incorporate the teachings of Wu by having the distal end of the tubing be cuttable, as doing so would provide an appropriate size for the target treatment area for the user, as recognized by Wu (paragraph [166]).
Regarding claim 16, the embodiments of Loske seen in FIGS. 1a, 1b, 5a, 5b, 6a, and 6b in view of Wu teaches the claimed invention as discussed above concerning the rejection of claim 15, and the embodiment of Loske seen in 5a and 5b further teaches wherein the outer layer (open-pore wall portion 2c) comprises a perforated (open pores, paragraph [22]), substantially liquid impermeable material (the material that has open pores on side may be a polyurethane foam with open pores on one side and/or a film with open pores on one side, paragraph [22]; the Examiner notes polyurethane foam is known to be substantially liquid impermeable to a person of ordinary skill in the art).
Regarding claim 17, the embodiments of Loske seen in FIGS. 1a, 1b, 5a, 5b, 6a, and 6b in view of Wu teaches the claimed invention as discussed above concerning the rejection of claim 15, and the embodiment of Loske seen in 6a and 6b further teaches wherein the suction pump (negative-pressure generating system 30) is adapted to apply at least about 125 mmHg of suction pressure to the device (The negative-pressure generating system should be arranged for generating a permanent negative pressure between approximately 10 mmHg and approximately 200 mmHg, paragraph [57]; the Examiner notes 125 mmHg falls between this range disclosed by Loske).
Regarding claim 18, the embodiments of Loske seen in FIGS. 1a, 1b, 5a, 5b, 6a, and 6b in view of Wu teaches the claimed invention as discussed above concerning the rejection of claim 15, and the embodiment of Loske seen in 5a and 5b further teaches wherein the device (fluid-carrying element 2) compresses under the suction pressure (negative pressure has been applied to the balloon 1, so that the filler material 1e is compressed, paragraph [133]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 8:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nelson Alvarado/				
Junior Examiner	, Art Unit 3783			
11/25/2022

/AMBER R STILES/Primary Examiner, Art Unit 3783